DETAILED ACTION
This communication is in response to the Patent Board decision on 04/20/2022 and the interview on 6/7/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-20 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Sean Holder (Reg. No. 65893)on 06/07/2022.

The applicant has been amended as followed:
1. (Currently Amended) A method comprising:
receiving, at a network component, from a content source, a plurality of content fragments and storing them in a cache;
receiving, from a playback device, a request for one of the plurality of content fragments;
determining a length of time associated with receipt of the content fragment at the network component from the content source;
determining a bandwidth associated with transmission of the content fragment, based on the determined length of time and a size of the content fragment, from the content source; and
sending, to the playback device, the content fragment at a rate determined in accordance with the determined bandwidth. 

9. (Currently Amended) A method comprising:
receiving, at a network component, from a playback component of a device, a request for a first content fragment;
sending, to a content source, the request for the first content fragment;
receiving, at the network component, from the content source, the first content fragment and a second content fragment and storing the first content fragment and the second content fragment in a cache;
determining a first length of time associated with receipt of the first content fragment at the network component from the content source and a second length of time associated with receipt of the second content fragment at the network component from the content source;
determining a first bandwidth based on the first length of time and a size of the first content fragment from the content source and a second bandwidth based on the second length of time and a size of the second content fragment from the content source;
sending, to the playback component from the cache, the first content fragment at a rate determined in accordance with the first bandwidth;
receiving, from the playback component, a request for the second content fragment; and
sending, to the playback component from the cache, the second content fragment at a rate determined in accordance with the second bandwidth.


18. (Currently Amended) A method comprising:
sending, to a network component, a request for a content fragment; 
receiving, from the network component, the content fragment at a rate determined in accordance with a bandwidth based on a length of time associated with receipt of the content fragment, at the network component, from a source and a size of the content fragment; and
initializing playback of the content fragment.


REASONS FOR ALLOWANCE
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 14, the prior art of record does not teach or suggest:
receiving a request for one of the plurality of content fragments; determining a length of time associated with receipt of the content fragment at the network component from the content source; determining a bandwidth associated with transmission of the content fragment, based on the determined length of time and a size of the content fragment, from the content source; and sending the content fragment at a rate determined in accordance with the determined bandwidth.
As to claim 18, the prior art of record does not teach or suggest:
receiving the content fragment at a rate determined in accordance with a bandwidth based on a length of time associated with receipt of the content fragment from a source and a size of the content fragment; initializing playback of the content fragment.
Dependent claims are also allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456